Citation Nr: 0740594	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  07-07 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran served on active military duty from June 1965 to 
May 1972.  The veteran was awarded the Combat Infantryman 
Badge (CIB).  

This case comes before the Board of Veterans Appeals (Board) 
on appeal of an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
in St. Petersburg, Florida (RO).  The veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in July 2007, and a transcript of the 
hearing is of record.


FINDING OF FACT

Manifestations of the veteran's service-connected PTSD 
include insomnia, recurring nightmares and intrusive memories 
of Vietnam, poor concentration, an exaggerated startle 
response, irritability, depression, and lack of friends that 
result in occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no more, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In May 2006, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish entitlement 
to an increased rating.

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims file.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

Additionally, the veteran was informed in the letter about 
effective dates if an increased rating claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The evidence on file 
includes a VA psychiatric examination in June 2006.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his July 2007 personal hearing.  The Board additionally finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  



In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

Schedular Criteria

A 30 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (for example, retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation for post-traumatic stress disorder 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id. 

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV, 46-7 (1994).  

Analysis

The veteran, who has been awarded the CIB, has contended, 
including at his July 2007 travel board hearing, that his 
service-connected PTSD is worse than it used to be and, 
consequently, warrants an evaluation in excess of the current 
rating of 30 percent.

Service connection for PTSD was granted by rating decision in 
November 2002, and a 30 percent rating was assigned effective 
November 8, 2001.  A claim for an increase in the veteran's 
service-connected PTSD, which was received by VA in April 
2006, was denied by rating decision in August 2006; and the 
veteran timely appealed.  

As noted above, in an increased rating case where entitlement 
to compensation has already been established, as in this 
case, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

VA treatment records from April 2006 through January 2007 
reveal GAF scores between 51 and 55.

When examined by VA in June 2006, the veteran said that he 
had retired from work as a corrections officer in 2003 and 
that his symptoms had gotten worse since then.  He was 
receiving outpatient psychiatric treatment and taking 
medication for his PTSD.  He complained of insomnia, 
recurring nightmares of Vietnam, frequent intrusive memories 
of Vietnam, poor concentration, an exaggerated startle 
response, irritability, depression, and lack of friends.  He 
said that his medication had been increased in the past 
without great improvement in his symptomatology.  He had been 
married four times.  He had fairly good hygiene.  There was 
no evidence of delusions or hallucinations and no suicidal or 
homicidal ideation.  His thought content and thought process 
were considered to be within normal limits.  The diagnosis 
was chronic PTSD, and his GAF was 52.  The veteran's symptoms 
were considered moderate.  

The veteran testified in July 2007 that his symptomatology, 
which included panic attacks, had gotten worse over the 
years.

Based on the evidence of record, the Board concludes that the 
symptomatology of the veteran's service-connected PTSD more 
nearly approximates the criteria for a rating of 50 percent 
because of such factors as insomnia, recurring nightmares of 
Vietnam, frequent intrusive memories of Vietnam, poor 
concentration, an exaggerated startle response, irritability, 
depression, feelings of isolation, and panic attacks that 
result in occupational and social impairment with reduced 
reliability and productivity.  38 C.F.R. § 4.7 (2007).

However, a 70 percent evaluation is not for assignment as the 
evidence of record does not show suicidal ideation; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; or neglect 
of personal appearance and hygiene.

The Board has considered whether the increased rating issue 
on appeal should be referred to the Director of the 
Compensation and Pension Services for extra-schedular 
consideration.  An extra-schedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2007).  

While the above analysis certainly reveals some impairment in 
earning capacity due to PTSD, as evidenced by the rating 
assigned to the disability, marked interference with 
employment has not been shown nor has the veteran been 
hospitalized for PTSD.  The Board finds nothing in the record 
that may be termed so exceptional or unusual as to warrant an 
extraschedular rating.  In fact, the veteran's symptoms were 
considered moderate when examined in June 2006, with normal 
thought content and process and no delusions or 
hallucinations.  Therefore, the RO's determination not to 
refer this case for extra-schedular consideration was 
appropriate.

Finally, in reaching the decision that a rating in excess of 
50 is not warranted, the doctrine of reasonable doubt was 
considered.  However, as the preponderance of the evidence is 
against a rating in excess of that granted by this decision, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An evaluation of 50 percent, but no more, for service-
connected PTSD is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


